
	

113 HR 80 IH: Triple-Negative Breast Cancer Research and Education Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for research and education with respect to
		  triple-negative breast cancer, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Triple-Negative Breast Cancer Research
			 and Education Act of 2013.
		2.FindingsCongress finds as follows:
			(1)Breast cancer
			 accounts for 1 in 4 cancer diagnoses among women in this country.
			(2)The survival rate
			 for breast cancer has increased to 90 percent for White women and 78 percent
			 for African-American women.
			(3)African-American
			 women are more likely to be diagnosed with larger tumors and more advanced
			 stages of breast cancer despite a lower incidence rate.
			(4)Early detection
			 for breast cancer increases survival rates for breast cancer, as evidenced by a
			 5-year relative survival rate of 98 percent for breast cancers that are
			 discovered before the cancer spreads beyond the breast, compared to 23 percent
			 for stage IV breast cancers.
			(5)Triple-negative
			 breast cancer is a term used to describe breast cancers whose cells do not have
			 estrogen receptors and progesterone receptors, and do not have an excess of the
			 HER2 protein on their sources.
			(6)It is estimated
			 that between 10 and 20 percent of female breast cancer patients are diagnosed
			 with triple-negative breast cancer, and studies indicate the prevalence of
			 triple-negative breast cancer is much higher.
			(7)Triple-negative
			 breast cancer most commonly affects African-American women, followed by
			 Hispanic women.
			(8)Triple-negative
			 breast cancer is a very aggressive form of cancer which affects women under the
			 age of 50 across all racial and socioeconomic backgrounds.
			(9)African-American
			 women are 3 times more likely to develop triple-negative breast cancer than
			 White women.
			(10)Triple-negative
			 breast cancer tends to grow and spread more quickly than most other types of
			 breast cancer.
			(11)Like other forms
			 of breast cancer, triple-negative breast cancer is treated with surgery,
			 radiation therapy, or chemotherapy.
			(12)Early-stage
			 detection of triple-negative breast cancer is the key to survival because the
			 tumor cells lack certain receptors, and neither hormone therapy nor drugs that
			 target these receptors are effective against these cancers; therefore, early
			 detection and education is vital.
			(13)Current research
			 and available data do not provide adequate information on—
				(A)the rates of
			 prevalence and incidence of triple-negative breast cancer in African-American,
			 Hispanic, and other minority women;
				(B)he costs
			 associated with treating triple-negative breast cancer; and
				(C)the methods by
			 which triple-negative breast cancer may be prevented or cured in these
			 women.
				3.Research with
			 respect to triple-negative breast cancer
			(a)ResearchThe
			 Director of the National Institutes of Health (in this section referred to as
			 the Director of NIH) shall expand, intensify, and coordinate
			 programs for the conduct and support of research with respect to
			 triple-negative breast cancer.
			(b)AdministrationThe
			 Director of NIH shall carry out this section through the appropriate
			 institutes, offices, and centers of the National Institutes of Health,
			 including the Eunice Kennedy Shriver National Institute of Child Health and
			 Human Development, the National Institute of Environmental Health Sciences, the
			 Office of Research on Women’s Health, and the National Institute on Minority
			 Health and Health Disparities.
			(c)Coordination of
			 activitiesThe Director of the Office of Research on Women’s
			 Health shall coordinate activities under this section among the institutes,
			 offices, and centers of the National Institutes of Health.
			(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $500,000 for each of the fiscal years
			 2014 through 2016.
			4.Education and
			 dissemination of information with respect to triple-negative breast
			 cancer
			(a)Triple-Negative
			 breast cancer public education programThe Secretary of Health
			 and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, shall develop and disseminate to the public information
			 regarding triple-negative breast cancer, including information on—
				(1)the incidence and
			 prevalence of triple-negative breast cancer among women;
				(2)the elevated risk
			 for minority women to develop triple-negative breast cancer; and
				(3)the availability,
			 as medically appropriate, of a range of treatment options for symptomatic
			 triple-negative breast cancer.
				(b)Dissemination of
			 informationThe Secretary may disseminate information under
			 subsection (a) directly or through arrangements with nonprofit organizations,
			 consumer groups, institutions of higher education, Federal, State, or local
			 agencies, or the media.
			(c)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2014 through 2016.
			5.Information to
			 health care providers with respect to triple-negative breast cancer
			(a)Dissemination of
			 informationThe Secretary of
			 Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall develop and disseminate to health
			 care providers information on triple-negative breast cancer for the purpose of
			 ensuring that health care providers remain informed about current information
			 on triple-negative breast cancer. Such information shall include the elevated
			 risk for minority women to develop triple-negative breast cancer and the range
			 of available options for the treatment of symptomatic triple-negative breast
			 cancer.
			(b)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2014 through 2018.
			6.DefinitionIn this Act, the term minority
			 women means women who are members of a racial and ethnic minority group,
			 as defined in section 1707(g) of the Public Health Service Act (42 U.S.C.
			 300u–6(g)).
		
